   .      Case
           ,.  1:19-cr-00555-RMB Document 1 Filed 07/12/19 Page 1 of 4



                                                               ORIGINAL
Approved,                      ~
Before:      HONORABLE HENRY B. PITMAN
             United States Magistrate Ju ge
             Southern District of _New York
                                                        l
                                        -   -   -   X
                                                            SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                            Violation of
             -   V.   -                                     18 u.s.c. §§ 922 (g) (1),
                                                            and 2
SOLOMOM PETERSON,
                                                            COUNTY OF ·OFFENSE:
                      Defendant.                            BRONX

                                    -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          ROBERT LOCHER, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
("NYPD") and charges as follows:

                                      COUNT ONE
                          (Possession of Firearm by a Felon)

          1.   On or about July 5, 2019, in the Southern
District of New York and elsewhere, SOLOMOM PETERSON, the
defendant, knowing that he had previously been convicted in a
court of a crime punishable by a term of imprisonment exceeding
one year, did knowingly and intentionally possess in and
affecting commerce a firearm, to wit a Colt Python .357 caliber
handgun.

       (Title 18, United States Code, Sections 922(g) (1), and 2.)

          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          1.   I am a Detective with the NYPD and I have been
personally involved in the invest;:ig~1;19n Qt  ffitltt~r I ThiB  tn~~
       Case 1:19-cr-00555-RMB Document 1 Filed 07/12/19 Page 2 of 4



affidavit is based upon my personal participation in the
investigation of this matter, and my conversations with law
enforcement officers, law enforcement employees, and witnesses, as
well as a review of documents and recordings. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

          2.   Based on my participation in this investigation,
including my review of documents and surveillance video, my
conversations with other law enforcement officers,        and my
conversations with witnesses, I have learned, in substance and in
part, that:

               a.    On or about July 5, 2019, a particular
individual ("Individual-1") reported to law enforcement officers
that another person, who was later identified as SOLOMOM PETERSON,
the defendant, approached him at a particular barbershop in the
Bronx, New York and became unruly.        PETERSON then left the
barbershop and returned to the vicinity of the barbershop that
same day carrying a particular bag ("Bag-1").

               b.    Based on surveillance video that I have
reviewed, when PETERSON returned to the vicinity of the barbershop,
he and Individual-1 got into an argument. In the video, PETERSON
wore what appears to be pants, boots and a white tank top. After
several moments, PETERSON'S argument with Individual-1 escalated
and Individual-1 grabbed Bag-1 from PETERSON and tried to take
Bag-1 from him.     Eventually other individuals approached the
altercation and Individual-1 successfully removed Bag-1 from
PETERSON. The video then shows that PETERSON fled the scene.

              c.   Moments later, the video shows Individual-1
open Bag-1 and remove from it what appears to be a small black
object.

               d.   After a 911 call, NYPD officers responded to
the location of the altercation.    Individual-1 provided to the
responding officers Bag-1.    Inside Bag-1 the officers found a
pistol, which was later identified by law enforcement officers as




                                    2
         Case 1:19-cr-00555-RMB Document 1 Filed 07/12/19 Page 3 of 4



a Colt brand         Python   . 357   caliber weapon   that   was   not   loaded
( "Gun - 1 " ) . 1

               e.   Several minutes later, Individual -1 and the
officers canvassed the vicinity for PETERSON. A few blocks away,
Individual-1 identified for the officers a person who he indicated
looked like the individual with whom he had gotten into the
altercation described above and from whom he had taken Bag-1 (which
had in it Gun-1). Officers stopped that person, arrested him and
subsequently identified him as PETERSON.    However, at this time,
PETERSON wore shorts, sneakers and a grey tank top, not pants,
boots and a white tank top as he had in the surveillance video
that recorded the altercation.

            3.  Based on my participation in this investigation,
inc 1 uding my review of documents and surveillance video, my
conversations with other law enforcement officers,        and my
conversations with witnesses, I have learned, in substance and in
part, that:

               a.   On or about July 5, 2019, surveillance video
showing the hallway of a particular apartment building, a few
blocks from the location of, and shortly after, the altercation
described above recorded a person fitting the description of
SOLOMOM PETERSON, the defendant, wearing pants, boots and a white
tank top, enter a particular apartment ("Apartment-1").   Moments
later surveillance video recorded what appears to be the same
person exit Apartment-1 wearing shorts, sneakers and a grey tank
top.

                b.   Based on the foregoing as well as my training
and experience, I believe that PETERSON, wearing pants, boots and
a white tank top, during the altercation, fled to Apartment-1 after
Bag-1 containing Gun-1 was taken from him by Individual-1, and in
Apartment-1 Peterson changed into shorts, sneakers and a gray tank
top-the clothes he was wearing when arrested by the NYPD.

               c.   Based on my training and experience, I have
learned that individuals involved in criminal activity sometimes
change their clothes in an attempt to avoid apprehension by law
enforcement.



1Based on my training and experience and review of publicly
available information, Colt Pythons are not manufactured in New
York State.
                                         3
       Case 1:19-cr-00555-RMB Document 1 Filed 07/12/19 Page 4 of 4



            4.  Based on my participation in this investigation,
including my review of documents and law enforcement databases, I
have .learned, in substanc~ and in part, that:

               a.   Based   on   records    accessible   to   law
enforcement, Apartment-1 is associated with SOLOMOM PETERSON, the
defendant.

               b.   On or about December 16, 2008, PETERSON was
convicted of Robbery in the 3 rd Degree in violation of New York
Penal Law§ 160.05, which is a Class D felony punishable by more
than one-year incarceration.


     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of SOLOMOM PETERSON, the defendant, and
that he be imprisoned or bailed, as the case may be.




                                 Detective
                                 New York City Police Department




                                    4
